It is a privilege and an 
honour for me to address this forum and to share the 
views of the Republic of Macedonia regarding issues 
of utmost importance for the current session of the 
General Assembly. However, allow me first of all to 
avail myself of this opportunity to congratulate my 
fellow countryman, Mr. Srgjan Kerim, on his election 
as President of General Assembly at its sixty-second 
session. His nomination to this prestigious position is 
yet another proof of the full dedication of the Republic 
of Macedonia to the promotion of the aims of this 
unique global Organization. 
 I would also like to congratulate the previous 
General Assembly President, Sheikha Haya Rashed 
Al Khalifa, for her successful presidency of the 
Assembly at its sixty-first session. Allow me as well to 
take this opportunity to congratulate the Secretary-
General, Mr. Ban Ki-moon, on the energetic start of his 
mandate and his dedication in this time of great 
importance for our Organization. 
The issue of climate change was rightly proposed 
by the President of the General Assembly as a topic to 
be discussed during this general debate. The alleviation 
of the impact of global warming and climate change, 
which has become one of the greatest challenges for 
individual countries, but also for the entire 
international community, calls for the undertaking of 
coordinated and serious measures. It is our obligation 
to preserve our planet for the generations to come. 
Therefore, one of our imperatives would be to provide 
clear political support in responding to the negative 
impact of global warming, while not impeding 
economic growth and the reduction of poverty. In this 
context, apart from recognizing the central role of the 
United Nations Framework Convention on Climate 
Change, we should also promote consultations within 
the United Nations environmental institutions. 
 People around the world expect the United 
Nations to improve its performance and continue to 
deliver. For many, this Organization remains a symbol 
of hope and of support in times of need, but also a 
helping hand in times of crisis. The world has changed, 
and so have the challenges. The United Nations must 
also continue to change in order to be ready to respond. 
 The 2005 World Summit Outcome created a solid 
basis for all necessary reforms. A lot has been 
achieved   perhaps not as much as was expected, but 
the progress made so far is visible. We must continue 
working on the reforms of the main bodies, in the 
interest of transparency and effectiveness. 
 The Republic of Macedonia strongly supports the 
current management reform directed towards achieving 
efficiency and accountability in the United Nations 
system. The new bodies are already a reality and fully 
operational. What we expect in particular is the Human 
Rights Council to strengthen its role in the global 
promotion and protection of human rights. Driven by 
our strong will to contribute to the work of this highly 
important body, we have put forward our application 
for membership for the period from 2009 to 2012. 
 The report of the United Nations High-level 
Panel on System-wide Coherence offered a number of 
valuable recommendations for the reform of United 
Nations operational activities. I hope that the 
discussions during the current session will help to 
create a consensus on measures to strengthen United 
Nations capacities in the areas of development, 
humanitarian assistance and environment. 
 The issue of disarmament, arms control and 
non-proliferation must remain high on our agenda. We 
must therefore attach further importance to these 
issues, which are relevant for the achievement of 
global peace, security and development. 
 Terrorism continues to threaten our world. The 
fight against terrorism is yet another area in which we 
must stand united. The United Nations Global Counter-
Terrorism Strategy and its Plan of Action, adopted last 
year, provide an excellent framework for our individual 
and joint actions. We must promote their 
implementation at the national and regional level and 
seek to achieve visible results. 
 At the 2005 World Summit, we reaffirmed our 
commitment to global partnership for development as 
stated in the Millennium Declaration, the Monterrey 
Consensus and the Johannesburg Plan of 
Implementation. We fully agree that every country 
bears the responsibility for its own development, which 
depends mainly on national policies and strategies. We 
also agree that global actions are necessary as a 
support to national efforts.  
 Some regions need more shared responsibility 
than others in order to achieve the projected targets. 
Africa, where the situation remains alarming, requires 
special attention. With this in mind, we endorse the call 
for renewed commitment to the implementation of the 
Millennium Development Goals, and we await the 
forthcoming High-level Dialogue on Financing for 
Development, which is expected to bring specific 
results. 
 United Nations involvement in Africa, including 
in the Sudan, remains of exceptional importance. The 
situation in Darfur is extremely critical and alarming. 
Member States must reunite once again and provide 
support to United Nations activities in order to respond 
to the challenges on the ground. 
 The Middle East situation continues to be an 
issue of utmost concern. People in the Middle East 
deserve to live free from fear and threats. The Republic 
of Macedonia supports the efforts of the Quartet and 
the Road Map. A renewed peace process is also of 
utmost urgency. The situation in Lebanon also remains 
high on the international agenda. Recently, the 
Republic of Macedonia joined the United Nations 
forces in that area by sending military officers to the 
United Nations Interim Force in Lebanon.  
Since the very beginning, the Republic of 
Macedonia has been part of the international anti-
terrorist coalition in Iraq and Afghanistan. The 
Republic of Macedonia fully supports the unity of Iraq. 
We also support the recent Security Council resolution 
1770 (2007) regarding an extended role for the 
Organization in Iraq. Building peace and democracy in 
those two countries remains a key challenge both for 
the international community and for the Iraqis and 
Afghans themselves. 
 The Republic of Macedonia continues on its path 
towards a functional multi-ethnic democracy. There are 
many challenges on that path that we should tackle and 
obligations that we must fulfil. We are committed to 
comprehensive reforms in all segments of Macedonian 
society in order to obtain a date for the beginning of 
pre-accession negotiations for membership in the 
European Union in 2008. At the same time, bearing in 
mind the successful reforms that we have been 
implementing for years, we are deeply convinced that 
it would be realistic to obtain an invitation for 
membership of the Republic of Macedonia in the North 
Atlantic Treaty Organization (NATO) at the next 
summit of that organization, scheduled for April 2008 
in Bucharest. 
 The region of South-East Europe has come a long 
way in the past decade. We are all striving towards the 
common goal of European and Euro-Atlantic 
integration, which is a strong driving force in terms of 
reforms and final stabilization of the region. The 
Republic of Macedonia remains firmly committed to 
good-neighbourly relations and regional cooperation, 
and we believe that dialogue is of key importance for 
all outstanding issues in the interest of everyone in the 
region. 
 We continue to support the efforts of the 
international community regarding the resolution of the 
status of Kosovo. At this stage, the Republic of 
Macedonia hopes that the next round of negotiations 
and consultations led by the Troika will bring the 
positions of both parties closer. We also endorse the 
position that a resolution of the Kosovo issue should be 
formulated within a reasonable time frame, in the best 
interest of stability in the region and the region’s Euro-
Atlantic perspective. 
 In that context, I would like to underline in 
particular that we do not agree with the recently 
mentioned idea of partition of Kosovo according to 
ethnic lines, since that might have serious negative 
implications for the entire region. The issue of the 
technical demarcation of our northern border with 
Kosovo according to a predefined procedure and 
agenda remains a top priority for the Republic of 
Macedonia. 
 Allow me to assure the Assembly that we will 
spare no efforts translating our words into actions, so 
that people around the world may be convinced of our 
commitment to respecting and implementing the 
principles and values enshrined in the United Nations 
Charter. 
 Finally with or without any points of order 
the name of my country is the Republic of Macedonia 
and will be the Republic of Macedonia. 
